38DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on12/23/2019, 9/3/2020, and 10/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the outside” is not referenced, therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
In claim 1, the limitation of “bypass passage” is being interpreted as a second passage to allow for flow from the speed increaser. The term bypass is understood to mean “to go passed or around” and the passage in the application does not seem to go 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuda et al. US 20160281740 in view of Hiwata et al. US 20170002824 and Franconi et al. US 20090078506.
Regarding claim 1, Mitsuda discloses:
A centrifugal compressor (Fig 1: (101)) comprising:
a low-speed shaft ((4));
an impeller ((9)) integrally rotated with a high-speed shaft ((8)) to compress gas (Par 18);
a speed increaser ((5)) transmitting power of the low-speed shaft to the high-speed shaft (Par 20);
a housing ((11)) having therein an impeller chamber (Area that the impeller (9) is located) accommodating the impeller ((9)) and a speed increaser chamber (Area that the speed increasing machine (5) is located) accommodating the speed increaser ((5));
a separation wall ((12)) separating the impeller chamber from the speed increaser chamber (Wall (12) separates the impeller (9) and speed machine (5));
a shaft insertion hole ((12H)) through which the high-speed shaft is inserted (Shaft (8) through hole (12H)), the shaft insertion hole being formed in the separation wail (Hole (12H) in wall (12));
a seal member (12G) disposed between an outer circumferential surface of the high-speed shaft and an inner circumferential surface of the shaft insertion hole (Seal (12G) between the outer shaft surface of shaft (8) and inner surface of hole (12H));
an oil pan ((17S)) for storing therein oil supplied to the speed increaser (Par 48);
an oil supply passage ((17Q)) through which oil stored in the oil pan is supplied to the speed increaser chamber (Par 48);
an oil return passage ((17P)) through which oil in the speed increaser chamber is returned to the oil pan (Par 48). 
However, Mitsuda is silent as to:
a pressure reduction passage communicating with the oil pan and the outside, wherein
the centrifugal compressor includes a bypass passage having a first end communicating with the speed increaser chamber and a second end communicating with the oil pan.
From the same field of endeavor, Hawata discloses a compressor (Fig 3: (1c)), analogous to Mitsuda’s compressor, with an oil pan (Fig 3: (45)) and lubrication chamber (Fig 3: (40 and 41)), analogous Mitsuda’s speed increaser due to the lubrication with oil of both of the chambers. 
a bypass passage (Fig 3: Second outlet passage (43)) having a first end communicating with the lubrication chamber (Fig 3: Chamber (41) that is and lubrication area for the shaft communicates with passage (43)) and a second end communicating with the oil pan (Fig 3: Passage (43) communicates with the tank (45)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mitsuda speed increaser with another passage going from it to the oil pan to provide a passage from an lubrication area to the tank so that the amount of lubricating liquid does not need the be finely adjusted with the changes of rotating speeds of shaft (shaft and gear system of Mitsuda) (Par 80).
From the same field of endeavor, Franconi teaches: an oil pan (Fig 1: (30)) with a oil supply (Fig 1: (36)) and oil return (Fig 1: (34)), analogous to Mitsuda’s pan, supply and return which are lubricating a part of a turbine).
a pressure reduction passage (Fig 1: (46)) communicating with the oil pan and the outside (Par 3: Vent (46) vents the oil tank (30) to the atmosphere).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mitsuda’s oil pan to have a vent to reduce cavitation due to high pressures that will interrupt oil flow and create oil leaks (Par 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Labala US 20060207254, Portmann US 4211070, Oda US 20150167689, and Pilarczyk US 3976165 discloses similar oil supplying systems as present application. Milo US 4170873 discloses similar bypass structure as present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        033

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747